Case 1:16-cv-00659-LEK-WRP Document 197 Filed 07/06/21 Page 1 of 2           PageID #:
                                  1475



                                MINUTE ORDER

   CASE NUMBER:          1:16-CV-00659-LEK-WRP

   CASE NAME:            Gerard K. Puana, et al. v. Katherine P. Kealoha, et al.


       JUDGE:     Wes Reber Porter            DATE:           July 6, 2021



 COURT ACTION:      EO: ORDER DENYING DEFENDANT DEREK
 HAHN’S EX PARTE MOTION FOR COURT TO CONSIDER ATTORNEY
 PRIVILEGE TYPE EVIDENCE IN CAMERA

 On July 2, 2021, Defendant Derek Hahn filed an Ex Parte Motion for Court to
 Consider Attorney Privilege Type Evidence in Camera (Ex Parte Motion). See
 ECF No. 195. In the Ex Parte Motion, Defendant Hahn seeks to submit an exhibit
 to the Court for in camera review in support of his pending Motion to Disqualify
 Plaintiffs’ Counsel. See id. Defendant Hahn describes the exhibit as attorney-
 client privilege type evidence involving Thomas Otake, Esq. and Defendant Hahn.
 See id. Defendant Hahn seeks to submit the exhibit for in camera review so that it
 cannot be argued that Defendant Hahn waived his attorney-client privilege. See id.

 The Court finds that fairness requires disclosure of the exhibit if Defendant Hahn
 chooses to use the exhibit in support of his Motion to Disqualify Plaintiffs’
 Counsel. See United States v. Ortland, 109 F.3d 539, 543 (9th Cir. 1997) (“The
 privilege which protects attorney-client communications may not be used both as a
 sword and a shield. Where a party raises a claim which in fairness requires
 disclosure of the protected communication, the privilege may be implicitly
 waived.”). If Defendant Hahn wants the Court to consider the exhibit, Defendant
 Hahn cannot deny Plaintiffs access to the same materials to defend against the
 Motion. See United States v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999)
 (requiring “the court to evaluate whether ‘allowing the privilege would deny the
 opposing party access to information vital to its defense.’”); see also Cole v.
 United States Dist. Court for the Dist. of Idaho, 366 F.3d 813, 821 (9th Cir. 2004)
 (prior to disqualifying counsel, “procedural due process requires notice and an
 opportunity to be heard”).
Case 1:16-cv-00659-LEK-WRP Document 197 Filed 07/06/21 Page 2 of 2             PageID #:
                                  1476



 The Court gives Defendant Hahn the choice of either filing the exhibit on the
 public docket, which will result in a limited waiver of the attorney-client privilege,
 or withdrawing his request for the Court to consider the exhibit in connection with
 the Motion to Disqualify Plaintiffs’ Counsel.

 If Defendant Hahn chooses to proceed with filing the exhibit on the public docket
 in support of his Motion to Disqualify Plaintiffs’ Counsel, the Court will find that
 Defendant Hahn has waived the attorney-client privilege with Mr. Otake only as to
 the subject matter discussed in the exhibit and will limit the parties’ use of the
 exhibit to the current proceedings before the Court.

 Alternatively, Defendant Hahn can choose to withdrawal his request for the Court
 to consider the allegedly privileged exhibit in connection with his Motion to
 Disqualify Plaintiffs’ Counsel and preserve the privilege. See Bittaker v.
 Woodford, 331 F.3d 715, 721 (9th Cir. 2003) (“the holder of the privilege may
 preserve the confidentiality of the privileged communications by choosing to
 abandon the claim that gives rise to the waiver condition”). If Defendant Hahn
 chooses this option, the Court would still have a full record to consider, including
 the briefing on the Motion to Disqualify Plaintiffs’ Counsel and the multiple
 declarations submitted with the briefing.

 Defendant Derek Hahn’s Ex Parte Motion for Court to Consider Attorney Privilege
 Type Evidence is DENIED. No later than close of business July 7, 2021,
 Defendant Hahn shall either file the exhibit at issue on the public docket or shall
 file a notice stating that he is withdrawing his request for the Court to consider the
 exhibit.

 IT IS SO ORDERED.

              Submitted by: Juliet Parker, Courtroom Manager




                                           2
